DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-12, 16-19, 24-26 and 28-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Salam et al Patent Application No. :( US 2014/0233369 A1) hereinafter referred as Salam.
For claim 8, Salam teaches a message transmission method, comprising: configuring, by a first transmission node (paragraph [0021], lines 1-3), a system message change indication signal (paragraph [0021], lines 4-6) ; and transmitting, by the first transmission node, the system message change indication signal to a second transmission node (paragraph [0026], lines 8-10). 
For claim 9, Salam teaches the method, wherein configuring, by a first transmission node, a system message change indication signal comprises: configuring, by the first transmission node, the system message change indication signal in a system message (paragraph [0021], lines 1-6).  
For claim 10, Salam teaches the method, wherein configuring, by the first transmission node, the system message change indication signal in a system message comprises: configuring, (paragraph [0056], lines 9-12).  
For claim  11, Salam teaches the method, wherein the transmitting, by the first transmission node, the system message change indication signal to a second transmission node comprises: Page 2 of 8Application No.: 16/611,034 BYL0057US transmitting, by the first transmission node, the system message change indication signal at a configured location when a system message is changed (paragraph [0056], lines 9-12); and changing, by the first transmission node, the system message in a specified system message change period after the system message change indication signal is transmitted (paragraph [0021], lines 1-11).  
For claim 12, Salam teaches the method, wherein a set of system messages correspond to one system message change indication signal; or a system message block corresponds to one system message change indication signal; or a master information block, MIB, corresponds to one system message change indication signal (paragraph [0021], lines 4-6), and a system information block, SIB, corresponds to one system message change indication signal (paragraph [0056], lines 9-12).  
For claim 16, Salam teaches a message transmission method, comprising: 
detecting, by a second transmission node, a system message change indication signal sent by a first transmission node (paragraph [0026], lines 8-10); and
 acquiring, by the second transmission node, a system message corresponding to the system message change indication signal (paragraph [0021], lines 4-6) when the system message change indication signal is detected (paragraph [0021], lines 1-3 and 6-10).  
For claim  17, Salam teaches the method, wherein detecting, by a second transmission node, a system message change indication signal sent by a first transmission node comprises: receiving, by the second transmission node, configuration information about a location of the system message change indication signal sent by the first transmission node; and detecting, by the second transmission node, the system message change indication signal according to the configuration information (paragraph [0056], lines 9-12). 
For claim  18, Salam teaches the method,  wherein acquiring, by the second transmission node, a system message corresponding to the system message change indication signal when the system message change indication signal is detected comprises: when the system message change (paragraph [0021], lines 1-11) and (paragraph [0056], lines 9-12). 
For claim 19, Salam teaches the method, wherein a set of system messages correspond to one system message change indication signal; or a system message block corresponds to one system message change indication signal; or a master information block, MIB, corresponds to one system message change indication signal (paragraph [0021], lines 4-6), and a system information block, SIB, corresponds to one system message change indication signal (paragraph [0056], lines 9-12).  
For claim  24, Salam teaches the message transmission apparatus, applied to a first transmission node and comprising: a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to perform the followings to implement the method of claim 8: configure a system message change indication signal (paragraph [0026], lines 8-10); and enable the first transmission node to transmit the system message change indication signal to a second transmission node (paragraph [0018], lines 11-17) and(paragraph [0021], lines 1-3). 
For claim 25, Salam teaches the apparatus, wherein a set of system messages correspond to one system message change indication signal; or a system message block corresponds to one system message change indication signal; or a master information block, MIB, corresponds to one system message change indication signal (paragraph [0021], lines 4-6), and a system information block, SIB, corresponds to one system message change indication signal (paragraph [0056], lines 9-12).   
For claim  26, Salam teaches the message transmission apparatus, applied to a second transmission node and comprising: a processor and a storage device for storing computer Page 5 of 8Application No.: 16/611,034 BYL0057US executable instructions that when executed by the processor cause the processor to perform the followings to implement the method of claim 16: detecting a system message change indication signal sent by a first transmission node (paragraph [0021], lines 1-3); and when the system message change indication signal is detected (paragraph [0021], lines 4-6), acquiring a system message corresponding to the system message change indication signal (paragraph [0018], lines 11-17) and (paragraph [0026], lines 8-10).  
(Claim 28 has been analyzed and rejected with the same rationale as claim 8 applied above). 
29 (Previously Presented) A non-transitory computer storage medium storing executive instructions, wherein the executive instructions are configured to execute the method of claim 16 (Claim 29 has been analyzed and rejected with the same rationale as claim 16 applied above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
Claims 15 is rejected under 35 U.S.C. 103 as being un-patentable over Salam et al Patent Application No. :( US 2014/0233369 A1) hereinafter referred as Salam, in view of Vaughn et al   US Paten Application No.:( US 2018/0343150 A1) hereinafter referred as Vaughn.
For claim 15, Salam disclose all the subject matter of the claimed invention with the exemption of the first transmission node, the system message change indication signal to a second transmission node comprises one of: transmitting, by the first transmission node, the system message change indication signal to the second transmission node on one orthogonal frequency division multiplexing, OFDM, symbol; transmitting, by the first transmission node, the system message change indication signal to the second transmission node on a plurality of OFDM symbols; repeatedly transmitting, by the first transmission node, the system message change indication signal to the second transmission node on the plurality of OFDM symbols; or repeatedly transmitting, by the first transmission node, the system message change indication signal to the second transmission node on a plurality of sub-frames as recited in claim 15.
Vaughn from the same or analogous art teaches the first transmission node, the system message change indication signal to a second transmission node comprises one of: transmitting, by the first transmission node, the system message change indication signal to the second transmission node on one orthogonal frequency division multiplexing, OFDM, symbol; transmitting, by the first transmission node, the system message change indication signal to the second transmission node on a plurality of OFDM symbols; repeatedly transmitting, by the first transmission node, the system message change indication signal to the second transmission node on the plurality of OFDM symbols; or repeatedly transmitting, by the first transmission node, the system message change indication signal to the second transmission node on a plurality of sub-frames (paragraph [0180], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first transmission node, the system message change indication signal to a second transmission node comprises one of: transmitting, by the first transmission node, the system message change indication signal to the second transmission node on one orthogonal frequency division multiplexing, OFDM, symbol; transmitting, by the first transmission node, the system message change indication signal to the second transmission node  Vaughn into the fast protection for access private network of Salam.   
The first transmission node, the system message change indication signal to a second transmission node comprises one of: transmitting, by the first transmission node, the system message change indication signal to the second transmission node on one orthogonal frequency division multiplexing, OFDM, symbol; transmitting, by the first transmission node, the system message change indication signal to the second transmission node on a plurality of OFDM symbols; repeatedly transmitting, by the first transmission node, the system message change indication signal to the second transmission node on the plurality of OFDM symbols; or repeatedly transmitting, by the first transmission node, the system message change indication signal to the second transmission node on a plurality of sub-frames can be modify/implemented by combining the first transmission node, the system message change indication signal to a second transmission node comprises one of: transmitting, by the first transmission node, the system message change indication signal to the second transmission node on one orthogonal frequency division multiplexing, OFDM, symbol; transmitting, by the first transmission node, the system message change indication signal to the second transmission node on a plurality of OFDM symbols; repeatedly transmitting, by the first transmission node, the system message change indication signal to the second transmission node on the plurality of OFDM symbols; or repeatedly transmitting, by the first transmission node, the system message change indication signal to the second transmission node on a plurality of sub-frames with the device. This process is implemented as a hardware solution or as firmware solutions of Vaughn into the fast protection for access private network of Salam.  As disclosed in Vaughn, the motivation   for the combination would be to use the OFDM using a multicarrier demodulation data becoming the method more efficient and reliable for a better communication.
Claims 27 is rejected under 35 U.S.C. 103 as being un-patentable over Salam et al Patent Application No. :( US 2014/0233369 A1) hereinafter referred as Salam, in view of Guo et al   US Paten Application No.:( US 2014/0321381 A1) hereinafter referred as Guo.
, Salam disclose all the subject matter of the claimed invention with the exemption of the system message change indication signal is detected, receive a changed system message in a specified system message change period after the system message change indication signal is transmitted as recited in claim 27.
Vaughn from the same or analogous art teaches the system message change indication signal is detected, receive a changed system message in a specified system message change period after the system message change indication signal is transmitted (paragraph [0107], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the system message change indication signal is detected, receive a changed system message in a specified system message change period after the system message change indication signal is transmitted as taught by Vaughn into the fast protection for access private network of Salam.   
The system message change indication signal is detected, receive a changed system message in a specified system message change period after the system message change indication signal is transmitted can be modify/implemented by combining the system message change indication signal is detected, receive a changed system message in a specified system message change period after the system message change indication signal is transmitted with the device. This process is implemented as a hardware solution or as firmware solutions of Vaughn into the fast protection for access private network of Salam.  As disclosed in Vaughn, the motivation   for the combination would be to use change message indication signal is detected for a period of time  after the system message change indication signal is transmitted becoming the apparatus more efficient and reliable for a better communication.
Allowable Subject Matter
Claims 13-14 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-8130637-B2
Owens; Kenneth R.

KIM; Sangbum
US-20180279241-A1
LEE; Namjeong
US-20180255529-A1
Yu; Yinghui
US-20130258938-A1
Sagfors; Mats
US-20130010619-A1
Fong; Mo-Han
US-20160192434-A1
DU; Lei
US-20160192292-A1
Hoglund; Andreas
US-20150173089-A1
Baghel; Sudhir Kumar
US-20130010964-A1
Fong; Mo-Han

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642